Citation Nr: 1124188	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  10-45 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to September 1968. 

The claim currently before the Board of Veterans' Appeals (Board) arises from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.


FINDINGS OF FACT

1.  Prior to December 31, 2008, the Veteran's only service-connected disability was posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling.  

2.  Since December 31, 2008, the Veteran's service-connected disabilities have been PTSD, evaluated as 50 percent disabling; traumatic brain injury, evaluated as 40 percent disabling; slightly tender residual scars from shrapnel wounds to the left forearm, right tibial tuberosity, forehead, and lower jaw, evaluated as 20 percent disabling; arthritic changes to the right great toe interphalangeal joint, evaluated as noncompensably disabling; chronic dermatomycosis, evaluated as noncompensably disabling; and residual scars from shrapnel wounds to the lower jaw and forehead, evaluated as noncompensably disabling.  His combined evaluation has been 80 percent since December 31, 2008.

3.  The appellant's service-connected disabilities alone do not preclude him from securing or following substantially gainful employment consistent with his education and industrial background.


CONCLUSION OF LAW

The criteria for a total rating based upon individual unemployability due to service-connected disabilities are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp 2010); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in a January 2010 correspondence of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  In the January 2010 correspondence, VA notified the appellant of how VA determines the disability rating and effective date.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  The appellant was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  

The RO obtained VA treatment records and Social Security Administration records.  The Social Security Administration records show that the Veteran was awarded disability benefits because of his chronic obstructive pulmonary disease, a nonservice connected disorder.  The RO obtained VA treatment records dated thru May 2010.  Since the appellant has not asserted that any outstanding VA treatment record contains a medical opinion showing that he is unemployable due to service-connected disabilities alone, there is no further duty to assist in obtaining additional VA treatment records.  The RO also afforded the Veteran VA examinations, and a March 2010 VA psychologist provided an addendum to her examination report in October 2010.

In short, there is no error or issue that precludes the Board from addressing the merits of this appeal.



Governing law and regulations

A total rating based on unemployability due to service- connected disabilities may be granted where the schedular rating is less than total and the service-connected disabilities preclude the veteran from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one service-connected disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).  For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability; such cases should be referred to the Director, Compensation and Pension Service, for extra-schedular consideration.  38 C.F.R. § 4.16(b).

VA's general counsel has held that 38 C.F.R. § 4.16 authorizes the Department of Veterans Affairs to assign a total disability rating based upon a veteran's temporary (i.e., non- permanent) inability to follow a substantially gainful occupation. VAOPGCPREC 5-2005; 72 Fed. Reg. 5,802 (2007).  VA's general counsel has also held that because schedular ratings are intended to compensate for considerable periods of time lost from work, that fact strongly suggests that VA does not intend to authorize an extraschedular total disability rating for each individual period of time lost from work without regard to the frequency and duration of such periods and their overall effect on the veteran's employability.  Id.  VA's general counsel has stated that not every period of an inability to work will establish an inability to follow a substantially gainful occupation warranting a total disability rating based on individual unemployability because it may be possible to secure and retain employment and to earn significant income despite occasional periods of incapacity.  Id.  VA's general counsel held that VA must make determinations regarding ability or inability to follow a substantially gainful occupation on a case-by-case basis, taking into account such factors as the frequency and duration of periods of incapacity or time lost from work due to disability, a veteran's employment history and current employment status, and a veteran's annual income from employment, if any.  Id.

Analysis

The Veteran filed his claim for a total rating based on individual unemployability on November 24, 2009.

Prior to December 31, 2008, the Veteran's only service-connected disability was PTSD, evaluated as 50 percent disabling.  

Since December 31, 2008, the Veteran's service-connected disabilities are PTSD, evaluated as 50 percent disabling; traumatic brain injury, evaluated as 40 percent disabling; slightly tender residual scars from shrapnel wounds to the left forearm, right tibial tuberosity, forehead, and lower jaw, evaluated as 20 percent disabling; arthritic changes to the right great toe interphalangeal joint, evaluated as noncompensably disabling; chronic dermatomycosis, evaluated as noncompensably disabling; and residual scars from shrapnel wounds to the lower jaw and forehead, evaluated as noncompensably disabling.  His combined evaluation has been 80 percent since December 31, 2008.  See 38 C.F.R. § 4.25.  

From the foregoing, it is evident that the appellant's rating failed to satisfy the minimum percentage requirements for a total disability evaluation based on individual unemployability due to service-connected disabilities under 38 C.F.R. § 4.16(a) prior to December 31, 2008.  Since then, however, his rating has satisfied the minimum percentage requirements.  38 C.F.R. § 4.16(a).

A total disability evaluation based on individual unemployability due to service connected disorders may nevertheless be assigned where the schedular rating for the compensable disabilities is less than 100 percent when it is found that the compensable disabilities alone are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Thus, the issue is whether his service-connected disabilities precluded him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).

For a veteran to prevail on a claim for a total compensation rating based on individual unemployability, the record must reflect some factor, which takes this case outside the norm.  The simple fact that a claimant is currently unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993) (A high rating is recognition that the impairment makes it difficult to obtain or keep employment.).

The preponderance of the evidence, to include VA examination reports, VA treatment records, and Social Security Administration records shows that the Veteran 's service-connected disabilities alone do not preclude him from securing or following substantially gainful employment consistent with his education and industrial background.  
 
The appellant has two years of a college education.  He last worked in December 2008 at which time he was employed as a truck driver.

A December 2007 VA treatment record shows that the Veteran reported that he found it too difficult to remain employed because of his chronic obstructive pulmonary disease.

An August 2009 VA examiner opined that the Veteran's scars did not impair him in his day-to-day activities to any significant degree. There is no medical evidence that the Veteran is unemployable because of his scars, right great toe interphalangeal joint changes, and/or chronic dermatomycosis.  

A March 2010 VA traumatic brain injury examiner opined that the Veteran was unemployable due to psychiatric symptoms.  Notably, psychiatry screening was normal, and a cognitive examination was normal.  No rationale explaining the examiner's opinion was provided.

A March 2010 VA psychologist noted that the overall effect of the Veteran's PTSD in his occupational and social functioning was reduced reliability and productivity.  That examiner opined that the appellant's PTSD was not of a level of severity as to result in individual unemployability.  The examiner indicated that the Veteran would have a moderate level of occupational impairment from his PTSD if he were to return to work because of repeated intrusive distressing thoughts regarding his in-service trauma, decreased interest in participation in activities, feelings of detachment and estrangement from others, and difficulty concentrating.  The examiner added, however, that the claimant reported mood problems related to his nonservice connected chronic obstructive pulmonary disease.  The examiner attributed his depression and panic attacks to chronic obstructive pulmonary disease.  In that regard, VA treatment records reflect that the Veteran's depression is secondary to his chronic obstructive pulmonary disease.  

In an October 2010 addendum, the March 2010 VA psychologist opined that the March 2010 traumatic brain injury examiner's conclusion that the Veteran was unemployable due to psychiatric symptoms was not consistent with the appellant's normal cognitive exam, the normal psychiatric screening, and normal judgment found on the March 2010 traumatic brain injury examination.  The psychologist again opined that the appellant was not individually unemployable and did not evidence a total social and occupational impairment because the Veteran did not indicate any deficiencies in judgment or thinking, and his reported level of PTSD symptoms was at the same level as in the past.

In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The United States Court of Appeals for Veterans Claims (the Court) has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999). Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).

The Board gives greater weight to the opinion of the March 2010 VA psychologist than to the traumatic brain injury examiner because the psychologist's report is more thorough in discussing the Veteran's psychological symptomatology than the March 2010 VA traumatic brain injury examination report, which merely reflects the appellant's report of mood swings, anxiety, and depression.  Moreover, at the March 2010 VA psychological examination, the Veteran underwent a thorough mental status evaluation.

With respect to the Social Security decision, VA is not bound by the findings of disability and/or unemployability made by other agencies, including the Social Security Administration.  Still, that agency found that the appellant is disabled because of his nonservice-connected chronic obstructive pulmonary disease.  Thus, he was not granted Social Security disability benefits due to a service-connected disability.  

In a November 2010 VA Form 9, the Veteran reported that he no longer worked as a tractor trailer truck driver because of pain medications.  There is no competent evidence that the appellant is taking pain medications for a service-connected disability.  A June 2009 VA Agent Orange examination report reflects diagnoses of venous insufficiency and thoracic vertebra fracture, for which the claimant may be taking pain medication, but these disorders are nonservice-connected disabilities.

Therefore, the appellant's service-connected disabilities, by themselves, are not of such severity as to render him unemployable.  Stated differently, the record does not reflect some factor, which takes the claimant's case outside the norm.  As such, entitlement to a total disability rating based on individual unemployability is denied.  

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The appeal is denied.


ORDER

A total rating for compensation based upon individual unemployability due to service-connected disabilities is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


